Citation Nr: 0913894	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's sister


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Board remanded the claim in 
September 2007 for procedural development which has been 
accomplished.

The Veteran appeared before a Travel Board Hearing in May 
2006 before the undersigned.  A transcript is associated with 
the claims folder.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


                                                            
REMAND

The Veteran was initially denied service connection for PTSD 
in a December 1986 rating decision which was appealed and 
affirmed by a Board decision in October 1989.  He contends, 
in essence, that his PTSD is due to combat duty or other 
stressors while on active duty in Vietnam.  

In its 1989 decision, the Board found that, while there was 
sufficient evidence of a diagnosis of PTSD, the Veteran's 
alleged in-service stressors, to include combat duty, could 
not be verified.  Service personnel records were reviewed; 
however, no effort was made to contact the service department 
for a detailed unit history for events in which the Veteran 
allegedly participated.  In the current claim, the Veteran's 
representative has made specific reference to VA's failure to 
attempt to verify the Veteran's claimed combat service 
through the U.S. Army & Joint Services Records Research 
Center (JSSRC).  He contends that the Veteran's service as a 
field artilleryman in Vietnam is enough to raise a 
possibility of such service and that JSSRC may be able to 
verify this.  The Board agrees.

The service personnel records do not show that the Veteran 
received a medal or decoration evincing combat duty.  
However, his military occupational specialty (MOS) in Vietnam 
was field artilleryman.  It is pertinent to note that, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) admonished VA for not 
securing and reviewing the history of the veteran's unit for 
possible alternative sources of evidence of combat or 
stressful incidents.  See Daye v. Nicholson, 20 Vet. App. 512 
(2006). 

In view of the foregoing, the Veteran must be asked to 
provide as much information as possible regarding his alleged 
combat duty or in-service stressors, to include a description 
of the stressor(s) and the approximate dates and location of 
same.  The RO must conduct all necessary research to verify 
the veteran's stressors, including obtaining unit histories, 
OR/LLs, and morning reports.  Copies of the Veteran's service 
personnel records and any pertinent information that the 
Veteran has provided must be sent to the JSSRC to determine 
if the Veteran engaged in combat and to verify any other 
alleged in-service stressor.  See generally M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.  The information should 
be associated with the claims file.  

The Board further notes that there are varying diagnoses of 
psychiatric illness in the claims file, and it has been a 
considerable time since the Veteran was last examined by VA 
for compensation purposes.  Private clinical reports indicate 
a diagnosis of psychoses and schizophrenia; however, there is 
also a diagnosis of PTSD due to alleged combat duty.  If and 
only if combat duty or some other in-service stressor is 
verified, the Veteran should be afforded a VA psychiatric 
examination to determine whether he meets the diagnostic 
criteria for PTSD and if so, whether it is linked to any in-
service stressor that has been confirmed.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.304(f) 
(2008).




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact the Veteran and ask him to 
provide the approximate dates of his 
alleged combat duty or exposure to combat-
like conditions in Vietnam, to include 
approximate dates and locations.  
Additionally, inform the Veteran that he 
may supply any supplemental evidence such 
as statements from persons who knew the 
Veteran in service ("buddy statements") 
which might serve to corroborate combat or 
service stressors.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department and JSSRC.  Request assistance 
from the service department as necessary, 
including identifying the units the 
veteran served with, their parent units, 
and their locations.  Any negative 
response should be appropriately annotated 
into the record. 

Regardless of whether the Veteran replies 
or not, send copies of his service 
personnel records contained in the file, a 
summary of his alleged in-service 
stressors, and any additional relevant 
records or information obtained as a 
result of this remand to the JSSRC to 
determine what, if any, combat exposure 
occurred in the Veteran's unit during his 
Vietnam service.  A search of unit and 
organizational histories, including after 
action reports, should be consulted in an 
effort to verify the Veteran's alleged 
combat duty and any other alleged in-
service stressor.  Any negative response 
should be appropriately annotated into the 
record. 

4.  If and only if combat duty or an in-
service stressor is verified, the Veteran 
should be afforded a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and if 
so, whether it is linked to any in-service 
stressor that has been confirmed.

Following a review of the relevant medical 
evidence in the claims file, the mental 
status evaluation, and any tests that are 
deemed necessary, the psychiatrist is 
asked to provide an opinion on the 
following:

(a)	Does the Veteran meet the 
diagnostic criteria for PTSD as set 
forth in DSM- IV.?
(b)	Is it at least as likely as not 
(50 percent or greater probability) 
that his PTSD began during service or 
is otherwise linked to combat, if 
verified, or any other in-service 
stressor that has been confirmed?
      
The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.
      
      5.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




